 

EXHIBIT 10.3

 [cologo.jpg]



August 12, 2013

 

Jim McGorry

246 Lazell Street

Hingham MA 02043

 

Dear Jim,

 

On behalf of Champions Oncology, Inc., we are pleased to offer you the position
of Executive Vice President and General Manager, TOS. You will be reporting to
Joel Ackerman, CEO at Champions Oncology, Inc. This letter outlines the terms of
your proposed employment as a full-time employee as follows:

 

·Commencement of Employment: Your employment start date will be September 3,
2013. Your employment with the Company at all times will be at-will, meaning
either you or the Company can terminate the employment relationship, with or
without cause, and with or without notice, at any time. During your employment,
it is expected that you will devote your full business efforts and time to the
Company. You will be eligible for severance payments equal to three months of
your base salary upon termination without cause. Cause is defined in appendix A.

  

·Compensation: Your annualized salary will be $275,000. Payroll occurs on the
15th and last day of each month. In addition, you will be eligible for
consideration for an annual bonus equal to be earned and paid at the sole
discretion of the board of directors. Your first bonus will be paid based on the
company's schedule for fiscal year end bonuses paid to other senior executives
and pro-rated based on the actual salary paid for fiscal 2013. Your target bonus
for your first year of employment will be 33% of your annualized salary with
eligibility to earn up to 50% of your annualized salary for superior
performance. For fiscal 2013, your bonus will be determined by the board of
directors based on your performance in evolving and operationalizing the TOS
strategy, building and improving the team, accelerating the bookings and
establishing partnerships as well as the performance of the company as a whole.
In future years, your bonus will be tied to meeting or exceeding your budget as
well as the company's overall performance relative to corporate goals.

  

·Champions Oncology Stock Option Grant: Upon commencement of employment, and
subject to approval by the Company's Board of Directors, you will be granted an
option to purchase 1,000,000 shares of the Company's common stock under the
terms of the Company's 2010 Equity Incentive Plan and the terms set forth in the
option grant agreement, which will be provided to you after the Board approves
your options. 333,352 options will vest upon the first anniversary of your
employment with an additional 27,777 options vesting monthly for the next two
years. In addition, all 650,000 options will vest immediately if you are
terminated as a result of a Change of Control (as defined in Appendix A).

  

·Benefit Programs: You shall be permitted to participate in all employee benefit
programs implemented by the Company for the benefit of any of its full-time
employees, including, without limitation, disability insurance, group and other
life insurance, sickness, and accident and health insurance programs, provided
that you qualify or are otherwise eligible to participate under the terms of
such programs. Except as may be limited by applicable law, the Company reserves
the right to modify, suspend, or discontinue any benefit plans, policies, and
practices at any time without notice to or recourse by employee, so long as such
action is taken generally with respect to other similarly situated persons. In
addition, you will be subject to all rules and policies applicable to employees
of the Company generally or at your level or in your position.

 



 

 

 

 [cologo.jpg]

 

·PTO: You will be eligible for 3 weeks of PTO per year.

  

·Holidays: The Company offers 11 paid Holidays to full-time employees.

  

·Other Reimbursement: Employees who drive their own cars on business trips are
reimbursed using the prevailing Company/IRS mileage reimbursement rate plus
costs for parking and tolls, pursuant to Company policies and practices.

 

This offer of employment is contingent upon receipt of satisfactory references
on your behalf, as well as your successful completion of all facets of the
Company's pre-employment screening process, which includes confirmation that you
are legally able to work for the Company in the United States in the position
offered to you, and a background investigation. This offer is also contingent
upon your signing the Company's Business Protection Agreement (“BPA”). A copy of
the BPA and background check authorization will be provided to you. Like all
Company employees, you may in the future be required, in the Company's
reasonable discretion, to execute agreements relating to other Company policies
or substantive matters.

 

This offer letter supersedes any and all previous correspondence, representation
or offer, whether written or verbal, with respect to your employment with the
Company and represents the entire understanding and acknowledgement between you
and the Company regarding your offer of employment with the Company. This letter
does not constitute an employment contract, nor should it be construed as a
guarantee that employment or any benefit program or other term or condition of
employment will be continued for any period of time. Any salary figures are not
intended to create an employment contract for any specific period of time and
thus your employment, as stated above, is at-will; either you or the company can
terminate it at any time with or without cause or notice. This letter may not be
changed or terminated except in writing and signed by the parties.

 

Should you agree and accept the Company's offer, by doing so, you represent and
warrant that you are free to accept this offer of employment and that doing so
does not breach or violate any contract, agreement or legal obligation which you
have with any person or entity, including, without limitation, any restrictive
covenant (such as an agreement not to compete), notice period or other
obligation that you may owe to any current or former employer that may restrict
your ability to perform all your services for the Company.

 

This offer letter shall be interpreted in accordance with the laws of the State
of New Jersey without regard to the conflicts of laws principles thereof.

 



 

 

 

[cologo.jpg] 

 

Jim, we look forward to you joining the Champions Oncology team. We believe you
will enjoy the challenges and opportunities that lie ahead in our dynamic
business and that you have the skills and talent necessary to be a strong
contributor to our mutual growth. To formally accept this offer, please sign,
date and return this letter via PDF in an email to
sforeman@championsoncology.com and mail the original to my attention by no later
than August 16, 2013 confirming your acceptance of this offer. Congratulations
on your new position, and I look forward to your contribution to Champions
Oncology. If you have any questions please do not hesitate to contact me.

 

Sincerely,

 

/s/ Joel Ackerman

Joel Ackerman

Chief Executive Officer

Champions Oncology, Inc.

 



 



 

Accepted:

 

/s/ Jim McGorry   Aug 14, 2013   Jim McGorry   Date  

 

 

 

 

[cologo.jpg] 

 

Appendix A

 

Cause. For purposes of this Agreement, “Cause” means the occurrence of any of
the following events, as reasonably determined in good faith by the Company,
whose determination shall be final and binding: (i) an uncured breach by
Executive of his obligations under this Agreement; (ii) insubordination or a
refusal by Executive to perform his duties under this Agreement; (iii)
Executive's failure to perform his duties in a manner deemed satisfactory or by
the Company; (iv) the commission by Executive of acts constituting fraud or
theft or other acts involving dishonesty against the Company, or his conviction
of a felony or of a fraud or a crime involving moral turpitude; (v) the
commission of misconduct by Executive; (vi) the possession or use by Executive
of illegal drugs or prohibited substances on Company premises or while on
Company business, the excessive drinking of alcoholic beverages on a recurring
basis which impairs Executive's ability to perform his duties under this
Agreement, or Executive's appearance during hours of employment on a recurring
basis of being under the influence of such drugs, substances or alcohol; or
(vii) a violation of Company policy, including without limitation, actions by
Executive in contravention of the Company's Code of Ethics.

 

“Change of Control” shall mean the occurrence of any of the following:

(a) any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (a “person”), other
than Battery Ventures IX, LP or its affiliates, becomes a “beneficial owner” (as
such term is currently used in Rule 13d-3 promulgated under the 1934 Act (a
“Beneficial Owner”) of 30% or more of the Voting Stock (as defined below) of the
Company;

 

(b) the Board of Directors of the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of the Company's
assets;

 

(c) all or substantially all of the assets or business of the Company are
disposed of in any one or more transactions pursuant to a sale, merger,
consolidation or other transaction (unless the shareholders of the Company
immediately prior to such sale, merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, more than fifty percent (50%) of
the Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company);

 

(d) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, fifty percent
(50%) or less of the Voting Stock of the combined company; or

 

(e) Continuing Directors cease to constitute at least a majority of the Board of
Directors of the Company.

 

 



 

 

